— Appeal from a judgment of the County Court of Albany County (Turner, Jr., J.), rendered May 22, 1990, upon a verdict convicting defendant of the crimes of driving while intoxicated, aggravated unlicensed operation of a motor vehicle in the first degree and obstructing governmental administration.
The judgment should be affirmed. There was testimony at *685trial that defendant had been drinking and that he drove the car after purchasing more beer. The police observed the car heading south in a northbound lane in an erratic fashion; after pursuing the car, defendant was identified as fleeing from the driver’s side. Once taken into custody defendant was observed to have bloodshot eyes, alcohol on his breath, slurred speech and poor motor control. This evidence was legally sufficient to establish defendant’s guilt of driving while intoxicated beyond a reasonable doubt (see, People v Nosek, 160 AD2d 898; People v Ritgers, 158 AD2d 628). As to the aggravated unlicensed operation of a motor vehicle charge, insofar as defendant was properly convicted of driving while intoxicated and the parties stipulated that defendant’s license was revoked at the time of his arrest, there was legally sufficient evidence to support the finding of guilt on that charge as well (see, Vehicle and Traffic Law § 511 [3]).
Weiss, J. P., Mikoll, Yesawich Jr., Levine and Mercure, JJ., concur. Ordered that the judgment is affirmed.